IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-10328
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

NORMAN C. LOGGINS,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:88-CR-083-D
                        - - - - - - - - - -
                         February 21, 1997
Before GARWOOD, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Norman Cedric Loggins appeals the order of the district

court denying his motion for new trial.     We have reviewed the

record and conclude that Loggins is not entitled to relief under

Fed. R. Crim. P. 32(e) or 33 or 28 U.S.C. § 2255.     Loggins’

appeal is without arguable merit and thus frivolous.     See Howard

v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).     Because the

appeal is frivolous, it is DISMISSED.   5th Cir. R. 42.2.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-10328
                              - 2 -

     Loggins was previously warned in United States v. Loggins,

No. 95-10199 (5th Cir. Aug. 10, 1995) that he would be sanctioned

if he raised any more frivolous arguments before this court.

Accordingly, we IMPOSE a sanction of $105 to be paid to the

district court before Loggins may pursue any further appeals.

Further, Loggins is BARRED from filing any civil appeal in this

court without the prior written approval of a judge of this court

in active service.

     APPEAL DISMISSED; SANCTIONS IMPOSED.